Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takegawa 5,477,698 in view of McMahan 2007/0171613
Takegawa teaches:
	Regarding claims 1, 18 and 21. A fan system (fig. 5) installed in a location having a floor and a ceiling, the fan system comprising:
 a fan (fig. 5) comprising a rotatable hub (see hub element comprising fan blades, fig. 5), a plurality of fan blades (fig. 5)  secured to the hub, and a motor (necessary present element, fig. 5) in communication with the hub; 

an upper sensor 28 (fig. 5)  in communication with the motor controller, wherein the upper sensor is configured to sense the temperature of air near the ceiling; and 
a lower sensor 26 (fig. 5) in communication with the motor controller, wherein the lower sensor is configured to sense the temperature of air near the floor;
 wherein the motor controller is configured to automatically adjust the rate of rotation at which the motor drives  (rotate or stop) the hub by comparing the sensed temperature of air near the ceiling or the sensed temperature of air near the floor with a user-selected temperature (fig. 3 Ts, preset temperature).
2. The fan system of claim 1, wherein the motor controller is configured to compare the temperature communicated from the upper sensor to the temperature communicated from the lower sensor (fig. 3).  
 3. The fan system of claim 2, wherein the motor controller is configured to continuously adjust the rate of rotation at which the motor drives the hub to minimize a difference between the temperatures communicated from the upper sensor and the temperatures communicated from the lower sensor (fig. 3)  

Takegawa teaches the invention as discussed above, but is silent regarding the user selected temperature represents the use selected temperature range. 
McMahan teaches:
Regarding claim 1, plurality of temperature sensor 405, 407 (fig. 10) with a conteller 425 wherein the motor controller is configured to automatically adjust the rate of rotation of the fan by comparing the sensed temperature of air near the ceiling or the 
4. The fan system of claim 1, wherein the motor controller further comprises a processor.  
5. The fan system of claim 4, wherein the upper sensor and the lower sensor are coupled with the processor (fig. 10-22), wherein the processor is coupled with a variable frequency (fan is a variable speed which means that the frequency drive is inherently present, and controller is configured to control the speed of the fan, see par. 0016) drive coupled with the motor.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Takegawa invention modified with the McMahan selected temperature range in order to have adjustable system that would adjust itself based on the temperature range in order to provide comfort to the occupant. 
Claims 6-13, 17, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takegawa 5,477,698 in view of McMahan 2007/0171613 and further in view of Mehta  5,627,527
Takegawa in view of McMahan teaches the invention as discussed above, but is silent regargding lower and upper limit of the temperature range, and how the system reacts when sensed temperature is below or above or within sad limitations .
Mehta teaches different temperature ranges and fan that response the said range by operating in higher or lower speed as well as in two different modes (table 3). 

Regarding claim 7. The fan system of claim 1, wherein the user-inputted temperature range comprises a high temperature range. (80-82,table 3)  
8. The fan system of claim 1, wherein, when the temperature sensed by the lower sensor (in combination with the Takegawa in view of McMahan) is below the user-selected temperature range (for example, 72F, table 3), the motor controller implements a first mode of operation (downward, Table 3) configured to control the motor to drive the hub at a rate of rotation that reduces the difference between the air temperature near the ceiling sensed by the upper sensor and the air temperature near the floor as sensed by the lower sensor (fan blows the air downward to worm up the floor and to bring the temperature up, Table 3).  
9. The fan system of claim 8, wherein the first mode of operation is associated with a first fan speed range (speed, 3-4, Table 3). 
10. The fan system of claim 9, wherein the motor controller implements a second mode (upward, Table 3) of operation configured to control the motor to drive the hub at a second fan speed (4, table 3) greater than the first fan speed range when the temperature sensed by the lower sensor is within the user-selected temperature range.  
11. The fan system of claim 9, wherein the motor controller implements a second mode of operation configured to control the motor to drive the hub at a second fan speed 5 (table 3) greater than the first fan speed range when the temperature sensed by the lower sensor is above the user-selected temperature range ( table 3).  

13. The fan system of claim 1, wherein the motor controller is configured to determine a difference between the sensed temperature of air near the ceiling from the sensed temperature of air near the floor, which temperature difference is scaled against a user-selected speed range (downdraft, or updraft, and one of the speed of the fan,  table 3) to determine the rate of rotation for the fan (see Takegawa in view of McMahan).  .  
17. The fan system of claim 1, further including a plurality of fans controlled based on the air temperature near the ceiling sensed by the upper sensor and the air temperature near the floor sensed by the lower sensor (see Takegawa in view of McMahan (for the plurality of fans see McMahan)).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Takegawa in view of McMahan invention modified with the Mehta controller that controls the fan based on the temperature range in order to change the the rotation of the fan in up and down motion in order to prevent undesirable temperature in the vicinity of the ceiling or the floor and thus provide the occupant desired cooling/heating, in order to improve occupant’s comfort. 
Claims 18-20, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takegawa 5,477,698 in view of McMahan 2007/0171613 and further in view of Dolison 4,779,671,
Takegawa teaches:

 a fan (fig. 5) comprising a rotatable hub (see hub element comprising fan blades, fig. 5), a plurality of fan blades (fig. 5)  secured to the hub, and a motor (necessary present element, fig. 5) in communication with the hub; 
a motor controller 24 (fig. 5) in communication with the motor; 
an upper sensor 28 (fig. 5)  in communication with the motor controller, wherein the upper sensor is configured to sense the temperature of air near the ceiling; and 
a lower sensor 26 (fig. 5) in communication with the motor controller, wherein the lower sensor is configured to sense the temperature of air near the floor;
 wherein the motor controller is configured to automatically adjust the rate of rotation at which the motor drives  (rotate or stop) the hub by comparing the sensed temperature of air near the ceiling or the sensed temperature of air near the floor with a user-selected temperature (fig. 3 Ts, preset temperature).
Takegawa teaches the invention as discussed above, but is silent regarding the plurality of fans, and user selected temperature represents the use selected temperature range. 
McMahan teaches:
Regarding claims 18-20, plurality of temperature sensor 405, 407 (fig. 10) and plurality of fans (fig. 10) with a controller 425 wherein the motor controller is configured to automatically adjust the rate of rotation of the fans by comparing the sensed temperature of air near the ceiling or the sensed temperature of air near the floor with a user-selected temperature range fig. 10, par. 0141, teaches preset temperatures and/or 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Takegawa invention modified with the McMahan selected temperature range in order to have adjustable system that would adjust itself based on the temperature range in order to provide comfort to the occupant. 
Takegawa in view of McMahan teaches the invention as discussed above, but is silent regarding plurality of ceiling fans. 
Dolison teaches:
Regarding claim 18, plurality of ceiling fans (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Takegawa in view of McMahan invention modified with the Dolison plurality of ceiling fans, in order to provide optimum cooling in a large room, when one fan is not enough, in order to satisfy occupant’s need. 

Claims 14-15, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takegawa 5,477,698 in view of McMahan 2007/0171613 and further in view of Acker 2005/0252983
Takegawa in view of McMahan teaches the invention as discussed above, but is silent regarding the humidity sensor. 
Acker teaches:

15. The fan system of claim 14, wherein the motor controller is configured to automatically adjust the rate of rotation (see Tekegawa in view of Mehta regarding automatic adjustment) at which the motor drives the hub based further at least in part on a humidity level communicated from the humidity sensor.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to one of ordinary skill in the art at the time of the invention to have Takegawa in view of McMahan invention modified with the Acker humidity sensor and its control in order to regulate humidity in the room and thus improve occupant’s comfort. 
Claim 16, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takegawa 5,477,698 in view of McMahan 2007/0171613 and further in view of Acker 2005/0252983 and further in view of Huang 2008/0288124
Takegawa in view of McMahan and further in view of Acker taches the invention as discussed above, but is silent regarding the motor controller is capable to adjust a response time for changing the rate of rotation based on the sensed relative humidity. 
Hsu teaches: 
Regarding claim 16. The fan system of claim 1, further including a sensor for sensing a relative humidity (see Acker), wherein the motor controller is configured to adjust a response time for changing the rate of rotation based on the signal (see Huang par. 0005, and for the signal see humidity signal based on Acker)
.



Response to Arguments

Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.
Regarding the argument:  “a prima facie case of obviousness is lacking because the Action fails to provide any reason based on a rational underpinning for combining the references.” The examiner disagrees, because the reason was provided. It is obvious that if the occupant provides the set temperature ranges for the fan to operates  it is done in order to satisfy comfort in the room. The examiner cited paragraph 0141 of the McMahan, in the body of the rejection.  There was explained that the preset temperature ranges in order to provide airflow rates and fan speeds in the enclosure. It is obvious that if the temperature or the temperature range is outside the occupant’s preset, the fan will not operates accordingly, and therefore the occupant’s comfort will not be satisfied (it may be too cold or to hot).  

In response to arguments regarding claims 8-11, the examiner disagrees with the applicant, because the Mehta teaches: two mode of operation (down draft and updraft as seen on table 3). Mehta further selected the range temperature range for selected mode (for example, High temperature 80-82 with high speed rate 5 and HIGH in updraft mode), which is explained in the body of the rejection.
In response to the argument of claim 12, controller is configured to control the motor to drive the hub (speed of the fan) at a maximum fan speed when the temperature sensed by the lower sensor is within the user-selected temperature range. For example, if the sensed temperature is within the range temperature 80-82 (table 3 of the Mehta), the controller is capable to speed the fan to the maximum fan speed which in this case is HIGH. 
Regarding claim 13, the examiner disagrees. For example if the range of temperature is 72-78 (table 3) than then the speed 3 of the fan is the speed which corresponds to the scaled temperature. Examiner noted that Mehta does not show continuous scale, which in this case is not claimed.  
In response to the argument regarding claim 18, the examiner applied additional art to show plurality of ceiling fans. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Art Unit 3762  
							065021